Citation Nr: 0630219	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from May 1984 to 
March 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2001 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A rating decision in May 1994 denied service connection for 
schizophrenia, undifferentiated type.  The veteran did not 
initiate an appeal of that determination by the agency of 
original jurisdiction to the Board by filing a timely notice 
of disagreement and, consequently, by operation of law the 
denial of service connection for an acquired psychiatric 
disorder became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.300, 20.302(a) (2006).  The veteran 
later submitted additional evidence in an attempt to reopen 
his claim.  A rating decision in April 2000 found that the 
additional evidence presented was not sufficient under the 
law to reopen the veteran's service connection claim.  The 
veteran did not initiate an appeal of the April 2000 rating 
decision, which likewise became final by operation of law.

In October 2003 and again in June 2005, the case was remanded 
by the Board for additional development.


FINDINGS OF FACT

1.  An unappealed RO decision in May 1994 denied entitlement 
to service connection for schizophrenia, and an unappealed RO 
decision in April 2000 found that new and material evidence 
to reopen the claim had not been received.

2.  Additional evidence received since April 2000 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
schizophrenia.


CONCLUSIONS OF LAW

1.  An RO decision in May 1994, denying entitlement to 
service connection for schizophrenia, is final, and an RO 
decision in April 2000 which did not reopen the claim is also 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since April 2000 is not new 
and material, and the claim for service connection for 
schizophrenia is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in May 2001 and July 2001 and in May 2004 and 
August 2005 by the VA Appeals Management Center in 
Washington, DC, satisfied the statutory and regulatory duty 
to notify provisions.  There is no indication in the record 
that additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the appeal decided 
herein.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When psychosis is manifested to a compensable degree within 
one year of separation from service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).   

Except as provided in § 5108, when a claim is disallowed by 
the agency of original jurisdiction (AOJ), the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7105 
(West 2002).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The provisions of 38 C.F.R. § 3.156(a) were amended effective 
August 29, 2001.  See 66 Fed. Reg. 45,630.  Those amendments 
do not apply to the attempt which was made by the appellant 
prior to August 29, 2001, to reopen his claim for service 
connection for an acquired psychiatric disorder.

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

At the time of the prior final disallowance of the veteran's 
claim in May 1994, the evidence of record included his 
service medical records and post-service medical treatment 
records.  

The veteran's service medical records showed that, in May 
1985, a clinical social worker at a service department 
medical facility noted that the veteran appeared to have 
alcohol-induced gastritis and that, in January 1986, a 
clinical social worker at a service department counseling 
center stated that the veteran planned to attend meetings of 
the organization Alcoholics Anonymous and made a referral to 
a dispensary of the veteran's request for antabuse.  His 
service medical records also contained his report of medical 
history in February 1987 for separation from service on which 
he answered in the negative questions asking whether he had 
or ever had depression or excessive worry, frequent trouble 
sleeping, or nervous trouble of any sort.  The veteran's 
service medical records in his claims file at the time of the 
May 1994 rating decision also contained a report of a medical 
examination of the veteran in February 1987 for separation 
from service at which he was evaluated as psychiatrically 
normal.

The post-service treatment records contained a summary of the 
veteran's hospitalization from December 1988 to January 1989 
at a private psychiatric treatment facility to which the 
veteran was admitted on an emergency basis after cutting his 
left wrist.  The discharge diagnoses on Axis I were 
depressive disorder, not otherwise specified, and abuse of 
alcohol and cannabis.  The veteran was again hospitalized at 
this hospital during January and February 1992, at which time 
a psychotic disorder, not otherwise specified, was diagnosed.  
Subsequent hospitalization at a VA hospital during February 
and March 1992 resulted in a diagnosis of schizophrenia, 
chronic, undifferentiated type.  

The evidence of record in May 1994 did not contain any 
competent medical evidence showing that psychosis in the 
veteran's case was manifested during his military service or 
to any degree within one year of his separation from active 
service in March 1987, and the evidence of record in May 1994 
also did not contain any medical opinion by a specialist in 
psychiatry, by another physician, or indeed by any mental 
health professional finding that a mental disorder diagnosed 
after service had been manifested by signs and/or symptoms 
during his active duty military service.  The May 1994 rating 
decision shows that service connection for schizophrenia, 
undifferentiated type, was denied.

At the time of the rating decision in April 2000, which found 
that new and material evidence to reopen the veteran's claim 
had not been received by VA, the additional evidence added to 
the record since May 1994 included VA treatment records dated 
in 1994-2000 and two statements in writing by the veteran.  
The VA medical treatment records showed treatment of the 
veteran for the diagnosed disorder of schizophrenia, which 
treatment included psychoactive medication.  In the 
statements which VA received from the veteran in March 2000 
and February 2001, he alleged that he had had symptoms of 
schizophrenia during his active service.  However, in support 
of his attempt to reopen his service connection claim, the 
veteran and his representative did not submit or identify an 
existing medical opinion in writing to the effect that his 
schizophrenia, diagnosed more than one year after the 
expiration of the one year period following the veteran's 
separation from service, was manifested during active service 
or etiologically related to some incident in or manifestation 
during such active service.

The additional evidence concerning the veteran's 
mental/emotional status which has been received since April 
2000 includes more VA treatment records, a decision by the 
Social Security Administration (SSA) on a claim filed by the 
veteran with that agency for disability benefits, medical 
records in the veteran's SSA file which that agency 
considered in deciding his claim, and post-service records of 
psychiatric treatment at non-VA mental health facilities.  
The additional evidence received since April 2000 also 
includes more statements in writing by the veteran in support 
of his attempt to reopen his service connection claim.

The veteran's statements to VA, in which he repeats the 
statement he first made in March 2000 that in service he had 
symptoms of schizophrenia, are not new.

The remaining additional evidence, which consists of a 
decision by SSA and VA and non-VA records of post-service 
psychiatric treatment, is new but is not "material."  

The decision by SSA in June 1992, which found that the 
veteran became disabled under laws administered by that 
agency on December 15, 1991, with a primary diagnosis of 
schizophrenia, paranoid, and other functional psychiatric 
disorders, is not material because it does not bear directly 
and substantially upon the specific matter under 
consideration in this appeal, which is whether the veteran's 
acquired psychiatric disorder, currently diagnosed as 
schizophrenia, had onset during his active duty service or 
was otherwise etiologically related to such service.  The 
additional psychiatric treatment records are not material 
because they do not bear directly and substantially upon the 
specific matter under consideration either.  That being the 
case, the additional evidence may not be found to be so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for an acquired psychiatric disorder.  Additional 
evidence sufficient in law to reopen the veteran's claim not 
having been received, the claim of entitlement to service 
connection for schizophrenia may not be reopened at this 
time, and the current appeal must be denied.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

The Board points out to the veteran and his representative 
that the veteran may attempt in the future to reopen the 
claim for service connection for schizophrenia by obtaining 
and filing with the RO a medical nexus opinion in support of 
the claim from a physician who has reviewed the pertinent 
medical records and other documents in the claims file and 
performed a psychiatric interview of the veteran.


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for 
schizophrenia, the appeal is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


